[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 429 
Railroad companies are required, by statute, "to erect and maintain fences on the sides of their roads," and "to construct and maintain cattle guards at all road crossings, suitable and sufficient to prevent cattle, horses, sheep and hogs from getting on to such railroads;" and it is expressly declared that, "so long as such fences and cattle guards shall not be made, and when not in good repair, such railroad corporation, and its agents, shall be liable for damages that shall be done by the agents or engines of the corporation to any cattle, horses, sheep or hogs thereon." (Laws of 1854, chap. 282, § 8.) It is conceded and found by the referee, in this case, that there was a non-compliance by the defendants with these statute requirements, both as to fences and cattle guards, and that the consequence was, the plaintiff's horse strayed upon their track and was killed by one of their engines. There were two road crossings east of the defendants' station house at Kanona, the one at the distance of 200 feet, and the other 527 feet, at neither of which were there any cattle guards or fences, or anything to prevent animals from going on their track. At these unguarded points the plaintiff's horse went upon the track, and was killed near the station house by the engine of a passing train. Yet, notwithstanding this plain violation of a statutory duty by the railroad company, by reason of which the plaintiff lost his horse, the referee held that the company was not liable, and dismissed his complaint.
The judgment cannot be sustained. The duty enjoined is to construct and maintain cattle guards at all road crossings, and it is not for courts to nullify, by construction, the plain and explicit requirements of the statute — to hold, as was *Page 430 
done by the referee, that road crossings adjacent to the station buildings of a railroad company are not within its purview. When the statute declares that cattle guards shall be constructed "atall road crossings," we have no right to create exceptions, or say, in effect, that, because a railroad company chooses to locate its station buildings, not on, but near a public highway crossing, and thereby cattle guards may inconvenience it and the public, it is not bound to construct and maintain them. Such a construction does violence both to the letter and policy of the statute, which is, to guard against the destruction of property and human life consequent upon animals straying upon the road, thus endangering not only their own lives by being run over, but the lives of travelers by throwing the trains from the rails. The present case illustrates completely this policy. Here were two public roads crossing the track in a thickly populated district, with not one safeguard required by the statute to prevent animals from straying on it. The precise thing which might have been apprehended happened — the precise thing, too, against which the statute was intended to guard. A horse strayed upon the track, and was killed. The train, it is true, was not thrown from the rails, and there was no sacrifice of human life; but this was providential, for, under similar circumstances, such a disaster might have resulted from the defendants' violation of duty.
It was no answer, then, to the plaintiff's action, that the two road crossings were adjacent to the station buildings of the defendants. In omitting to construct cattle guards at those crossings, they neglected a statutory duty, and thereby damage ensued to the plaintiff, for which they were clearly liable. Inconvenience was no excuse to them. If a railroad company finds it inconvenient to build cattle guards at road crossings near its depot or station, it must take the chances of paying for injuries sustained by reason of their not being built, or it must keep a sufficient watch to prevent accidents.
The order of the Supreme Court should be affirmed, and judgment absolute rendered against the defendants. *Page 431